t c summary opinion united_states tax_court fredrick j kim t marquardt petitioners v commissioner of internal revenue respondent docket no 727-00s filed date fredrick j and kim t marquardt pro sese frederic j fernandez for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is should not subsequent effect for not reviewable by any other court and this opinion be cited as authority unless otherwise indicated section references are to the internal_revenue_code in the years in issue - - respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure dollar_figure and dollar_figure for the taxable years and the sole issue for decision is whether petitioners have met the strict substantiation requirements of sec_274 with respect to certain automobile expenses some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners resided in oconto falls wisconsin on the date the petition was filed in this case fredrick j marquardt petitioner is in the business of selling health and life_insurance policies door-to-door in rural areas of wisconsin with respect to this business during and petitioner did not record on a daily basis either his mileage or the names of customers he visited nor did he record the specific business_purpose for each of his trips petitioners reported the following amounts of mileage on schedules c profit or loss from business in each respective year business big_number big_number big_number commuting big_number big_number big_number other big_number big_number big_number - - using the standard mileage rates petitioners claimed deductions for car and truck expenses on the schedules c in the amounts of dollar_figure in dollar_figure in and dollar_figure in respondent disallowed these deductions in their entirety with the exception of dollar_figure allowed for taxpayers generally must keep records sufficient to establish the amount of a claimed deduction see sec_6001 sec_1_6001-1 and e income_tax regs in the event that a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount we generally may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making see 39_f2d_540 2d cir we cannot estimate a deductible expense however unless the taxpayer presents evidence sufficient to provide some basis upon which an estimate may be made see 85_tc_731 sec_274 imposes stricter requirements and supersedes the cohan doctrine see 50_tc_823 affd 412_f2d_201 2d cir sec_274 d provides that unless the taxpayer complies with certain strict substantiation rules no deduction is allowable to the taxpayer for traveling expenses for entertainment_expenses q4e- for expenses for gifts or with respect to listed_property listed_property is defined under sec_280f to include passenger automobiles and any other_property used as a means of transportation to meet the strict substantiation requirements the taxpayer must substantiate the amount time place and business_purpose of the expenses see sec_274 with respect to the use of automobiles in order to establish the amount of an expense the taxpayer must establish the amount of business mileage and the amount of total mileage for which the automobile was used see sec_1_274-5t b temporary income_tax regs fed reg date the taxpayer may substantiate the amount of mileage by adequate_records or by sufficient evidence corroborating his own statement see sec_274 a record of the mileage made at or near the time the automobile was used supported by documentary_evidence has a high degree of credibility not present with a subsequently prepared statement see sec_1_274-5t and temporary income_tax regs fed reg date rach taxable_year stands alone and respondent may challenge in a succeeding year what was condoned or agreed to in a former year see boatner v commissioner tcmemo_1997_379 affd 164_f3d_629 9th cir citing 353_us_180 thus taxpayers must meet the requirements of sec_274 and the regulations - - promulgated thereunder in each taxable_year a taxpayer’s method of substantiation which does not meet the statutory and regulatory requirements does not entitle a taxpayer to a deduction even if respondent previously accepted similar substantiation see id 55_tc_28 petitioner provided appointment calendars for each of the years in issue as purported substantiation of the mileage expenses the calendar contains names of cities written at the beginning of most weekdays which are meant to record the cities visited by petitioner in connection with his business the calendar also contains names of individuals whom he purportedly visited while on some of these trips however these names were added by petitioner during the audit of petitioners’ return weekly totals of business miles were recorded in the calendar but we do not accept these figures as credible_evidence of the mileage petitioner actually incurred how petitioner derived these numbers was not explained at trial there is no evidence that a log was maintained allocating business and personal mileage on the vehicle most importantly the amounts are not credible in petitioners reported big_number business miles the calendar reflects that petitioner worked days in which would imply that petitioner drove the automobile an average of miles each business_day furthermore taking as an example the week of date the calendar reflects visits to crivitz wisconsin every day from monday through friday and that his business mileage for that week was big_number miles however crivitz is approximately miles from petitioner’s home in oconto falls we find it highly unlikely at best that petitioner was able to accumulate such a large number of miles within and around crivitz---the round-trip mileage for the week would be approximately miles leaving big_number miles unexplained the and calendars contain mileage information similar to that in the calendar petitioner testified that unlike he kept a daily record of the names of his contacts in and even if we were to accept this testimony however for reasons similar to those discussed above we do not find the weekly business mileage amounts to be credible because petitioners have failed to provide any credible substantiation to meet the requirements of sec_274 we uphold respondent’s disallowance of the claimed car and truck expenses in each of the years in issue reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
